Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowance
	This office action is responsive to application filed on 8/5/2019.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “displaying in the electronic messaging system's user interface, via the computing device and in response to the display request of the user, the electronic message with the information about each item rather than the web page link associated with the item; receiving, via the computing device and in the electronic messaging system's user interface, item selection input of the user indicating a selection of an item from the display of the electronic message; storing, via the computing device and in the digital storage of the electronic messaging system, information about the selected item; displaying, via the computing device and in response to the user selection input, a user interface element representing the user-selected item in the electronic messaging system's user interface, the user interface element comprising an indicator that the user-selected item is stored in a digital store of user-selected items; receiving, via the computing device and the user interface element displayed in the electronic messaging system's user interface, a request of the user regarding the item included in the digital store of user-selected items; and  45Docket No. 085804-123750 (VM13049US00) performing, via the computing device and using the electronic messaging system, at least one operation in response to the request of the user regarding the item included in the digital store of user-selected items”. These limitations, taken in context of the entire claims are allowable over prior art of record. 

The closest prior art made of record is considered pertinent to applicant's disclosure.
1- Vick et al. U.S. Patent Pub. No. 20200057952, SYSTEMS AND METHODS FOR PROJECTING DATA TRENDS.
2- Sharma at al.  U.S. Patent Pub. No. 2004/0172254. Multi-Modal information retrieval system.
3- Dorsey et al. U.S. Patent No. 10,686,748, Device independent message distribution platform.


Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N. NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on M-F 8AM-4:30 PM Mountain Standard Time.	

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas Taylor can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2457